Citation Nr: 0106104	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active duty from February 1942 to October 
1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California which, in pertinent part, granted service 
connection for PTSD and assigned a 50 percent disability 
rating.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

On VA psychiatric examination in November 1998 it was noted 
that the veteran's past post service head injury "may have 
increased difficulty regulating his affect and the veteran 
was] advised to go for some more psychiatric testing in 
Arkansas to see if there was a connection between the 
increased PTSD symptomatology and the head injury."  VA 
neurology examination in November 1999 yielded a diagnosis of 
a history of two head traumas with bilateral subdural 
hematomas with, in part, residual post traumatic dementia.  
VA psychiatric examination in November 1999 yielded a 
diagnosis of a cognitive disorder, not otherwise specified 
and noted a Global Assessment of Functioning Score of 42.  

If further VA testing was done as recommended in November 
1998, the results of that testing (if performed) are not on 
file.  Also, statements from the veteran's daughter indicated 
that he has been treated or evaluated in the relatively 
recent past at "U.C. Davis" and even more recently at the 
Beverly Healthcare Convalescent Center and at a VA hospital 
in Fayetteville, Arkansas.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric, 
cognitive, and neurological disability 
since 1997.  After securing the necessary 
release, the RO should obtain these 
records, to the extent that such records 
are not already on file.  

2.  The RO should obtain all of the 
veteran's outstanding VA clinical records 
not already associated with the claim 
folder, to include any psychiatric or 
psychological testing conducted pursuant 
to the November 1998 recommendation (if 
any) and records of VA hospitalization in 
Fayetteville, Arkansas.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of the veteran's PTSD 
and to differentiate, if possible, 
between any cognitive impairment due to 
nonservice-connected head trauma or 
cerebrovascular accident (stroke) which 
the veteran may have suffered in recent 
years.  

The claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests and studies should be conducted in 
order to identify and describe the 
symptomatology attributable.  

The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  The 
examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning, and include a definition 
of the numerical code assigned. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2000). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

